Citation Nr: 0628103	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service of one year and eighteen days 
over the period from December 1965 to February 1968.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

Evidentiary Development as to Both Claims

While the Board of Veterans' Appeals (Board) notes that a 
February 2005 VA psychiatric examiner did not find that the 
veteran met the criteria for a diagnosis of PTSD, at the 
veteran's hearing before the Board in May 2006, the veteran 
testified that he was currently receiving treatment for PTSD 
by Dr. S. at the Wade Park VA Medical Center (VAMC), and the 
last medical records from that medical facility in the record 
are dated in June 2005.  Although the VA examination report 
from the February 2005 VA psychiatric examination reflects 
that the examiner reviewed the veteran's clinical records and 
claims file, the veteran maintains that the examiner did not 
have any of the veteran's records during the course of the 
February 2005 examination.  There are also prior records from 
Dr. S. that reflect a diagnosis of PTSD.  

The veteran also stated that he had been referred by VA 
physicians at the Brecksville, Ohio VAMC to a Dr. Y. for his 
PTSD, and that he had been treating with Dr. Y. since 
February of 2006.  There are no records from Dr. Y. in the 
claims folder and no indication that there has ever been an 
effort to obtain the veteran's records in the possession of 
Dr. Y.  

The veteran has also indicated that he has been receiving 
Social Security Administration (SSA) disability benefits for 
depression since 1995, and there is no indication that any 
effort has been made to obtain the veteran's records from 
SSA.

Finally, with respect to additional potentially relevant 
records, the veteran has testified to undergoing psychiatric 
treatment at the University of Chicago or other location in 
Chicago in approximately 1985, and these records are not of 
record.  

Consequently, the Board first finds that appropriate steps 
should be taken to obtain the foregoing records.  Thereafter, 
the veteran should be furnished with a new VA examination to 
determine whether PTSD, or any other diagnosed psychiatric 
disorder, is at least as likely as not etiologically related 
to a disease or injury that occurred during active service, 
including the veteran having been shot and hit by a bus 
during active service. 

Procedural Development Regarding New and Material Claim 

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder other than 
PTSD, the Board notes that while the veteran was furnished 
with an April 2003 letter that advised him of the evidence 
necessary to substantiate this claim in the context of new 
and material evidence, it did so pursuant to the law and 
regulations in effect prior to August 2001 (as did the 
subsequent statement of the case and supplemental statement 
of the case).  Since the veteran's claim to reopen was filed 
in December 2002, it is governed by the most recent version 
of 38 C.F.R. § 3.156 (2005).  Therefore, while this case is 
in remand status, the Board requests that the RO furnish the 
veteran with a new notice letter pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005) (VCAA) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), identifying the evidence 
necessary to substantiate the veteran's new and material 
evidence claim under the current version of 38 C.F.R. § 3.156 
(2005), and the respective obligations of VA and the veteran 
in obtaining that evidence.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for an acquired 
psychiatric disorder other than PTSD, 
the veteran should be furnished with a 
new VCAA notice letter identifying the 
evidence necessary to substantiate the 
veteran's new and material evidence 
claim under the current version of 
38 C.F.R. § 3.156 (2005), and the 
respective obligations of VA and the 
veteran in obtaining that evidence.

2.  Steps should be taken to obtain the 
veteran's treatment records in the 
possession of Dr. Y. dated since 
February 2006, and the University of 
Chicago or other Chicago medical care 
provider identified by the veteran 
relating to treatment he received in 
1985.  

3.  Steps should be taken to obtain 
additional VA treatment records from 
the Wade Park and Brecksville VAMC's, 
dated in and after June 2005.

4.  Steps should be taken to obtain the 
veteran's SSA disability claims file.

5.  The veteran should then be 
furnished with a new VA psychiatric 
examination in order to determine the 
nature and etiology of any current 
psychiatric disorder, including PTSD.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the examiner in the 
examination report.  Examination should 
include any tests or studies, including 
psychological testing, that are deemed 
necessary for an accurate assessment, 
and the results of any testing should 
be reviewed prior to completion of the 
report.

The examiner should conduct a 
psychiatric evaluation and determine 
whether the veteran's history and 
symptoms meet the criteria for a 
diagnosis of PTSD.  The examiner should 
specifically determine whether the 
veteran does or does not have PTSD, and 
provide an analysis of the clinical 
findings, with reference to the stated 
criteria for a diagnosis of PTSD.  The 
examiner should also provide an opinion 
on whether PTSD, or any other diagnosed 
psychiatric disorder, is at least as 
likely as not etiologically related to 
a disease or injury that occurred 
during service, including the veteran 
having been shot and hit by a bus 
during active service.  The examiner 
should provide the rationale for all 
opinions given.

6.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issues of entitlement to service 
connection for PTSD and whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a psychiatric disorder other than 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



